Dear Representative McCleary:
In accordance with R.S. 42:65 C you have requested an opinion of the Attorney General regarding the legality of a contract between McCleary and Associates, Inc. and Capitol Transportation Corporation (CTC), a non-profit corporation created by the City of Baton Rouge and the Parish of East Baton Rouge in 1970 pursuant to R.S. 12:202 C.  The purpose of CTC is to operate a public transportation system.  The contract would require McCleary and Associates, Inc. to perform managerial services for CTC.
Under the circumstances presented, CTC is contracting with a private corporation for managerial services.  The corporation is a separate person and a legal entity and CTC is not engaging you as its employee on a salary or per diem basis; therefore, there is no "employment" of you by CTC as defined in R.S. 42:62(3).  That definition is as follows:
  "Employment" means any job compensated on a  salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
Accordingly, it is the opinion of this office that the engagement of McCleary and Associates, Inc. by CTC, a non-profit, quasi-public corporation, for management services does not violate Louisiana's Dual Officeholding Law.
Trusting that the foregoing sufficiently answers your inquiry, I remain
Sincerely,
                           WILLIAM J. GUSTE, JR. Attorney General
                       BY: _____________________________ KENNETH C. DEJEAN Chief Counsel
KCD:mac